FILED
                             NOT FOR PUBLICATION                            MAR 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-30376

               Plaintiff - Appellee,             D.C. No. 1:99-cr-00048-JDS

   v.
                                                 MEMORANDUM *
 MANUEL FLOREZ, AKA Manuel Flores,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Montana
                     Jack D. Shanstrom, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Manuel Florez appeals from the 180-month sentence imposed following a

jury-trial conviction for conspiracy to distribute methamphetamine, in violation of

21 U.S.C. § 846. The instant appeal follows a successful 28 U.S.C. § 2255 motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
allowing Florez to file an appeal out of time. We have jurisdiction pursuant to

28 U.S.C. § 1291, and we vacate the sentence and remand to the district court.

       Florez contends that there is a reasonable probability that he would have

received a different sentence, had the district court known that the Sentencing

Guidelines were advisory. The government concedes, and we agree, that a limited

remand is appropriate. Accordingly, we remand to the district court for further

proceedings in light of United States v. Ameline, 409 F.3d 1073, 1079 (9th Cir.

2005) (en banc).

       Florez’s request for supplemental briefing is denied.

       VACATED and REMANDED.




AK/Research                               2                                   08-30376